Citation Nr: 1622528	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  03-29 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	 Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to March 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In a June 1972 rating decision, the RO denied entitlement to service connection for a back injury.  In a September 2013 rating decision, service connection for lumbosacral strain was granted and an initial rating of 10 percent was assigned thereto, effective June 5, 2007.  In an October 2013 notice of disagreement, the Veteran claimed (1) that an initial rating in excess of 10 percent for lumbosacral strain is warranted; and (2) that an effective date prior to June 5, 2007, for grant of service connection for lumbosacral strain is warranted.  Additionally, in the October 2013 notice of disagreement, the Veteran asserted that the June 1972 rating decision that denied service connection for a back disability contained clear and unmistakable error (CUE).  The RO erroneously considered the issue of CUE in the October 2014 statement of the case as an aspect of the Veteran's claim of entitlement an earlier effective date for the initial grant of service connection for lumbosacral strain.  In a Board decision issued March 2015, the Board determined that the October 2014 statement of the case was, effectively, a rating decision with respect to the CUE claim and the Veteran's substantive appeal was effectively a notice of disagreement to the rating decision.  The Board remanded the claim for issuance of a statement of the case.  The RO issued a statement of the case in May 2015 and the Veteran perfected an appeal.  In a December 2015 Board decision, the Board found CUE in the June 1972 rating decision and set an effective date of March 18, 1972, for the award of service connection for chronic lumbosacral strain.  The case was remanded to effectuate the Board's decision.  The appeal has now been returned to the Board and it is noted that the period on appeal is from March 18, 1972, onward.  

Review of the record reflects complete VA treatment records from March 2001 to March 2013.  Records from March 2013 onward are sporadic and it is unclear whether all the records have been associated with the claims file.  Additionally, there are no VA records associated with the file from March 1972 to March 2001.  As it is unclear whether all records have been associated with the claims file, the RO must endeavor to obtain all outstanding VA treatment records.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Review of the claims file reflects a private medical record from Mid South Orthopaedics, dated July 2003, which noted the lumbar spine's range of motion.  The Veteran's flexion was to 25 degrees, extension to 10 degrees, lateral bending to 20 degrees bilaterally, and no muscle spasms.  

The most recent VA examination was a June 2007 neurological disorders examination.  The examiner noted there appeared to be normal curvature of the thoracolumbar spine.  Flexion of the thoracolumbar spine was 0 to 90 degrees and extension was 0 to 10 degrees.  The Veteran could not perform side bending to the right or left and he became unsteady and appeared to tip over too far in either direction.  Left lateral rotation was 0 to 32 degrees and right lateral rotation was 0 to 30 degrees.  Repetitive range of motion reflected flexion of 0 to 82 degrees and extension of 0 to 7 degrees.  The examiner did not attempt side bending to either side due to the fact that the Veteran nearly fell.  Lateral range of rotation after repetitions was 0 to 28 degrees in the left side and 0 to 25 degrees in the right side.  The Veteran appeared to be limited by pain and limited by fatigability.  The Veteran preferred to sit down after every range of motion.  The examiner also noted weakness and incoordination, however, the examiner felt the fatigability, weakness, and incoordination appeared to be more due to peripheral polyneuropathy and not due to the thoracolumbar spine.  The examiner reviewed the June 2007 x-rays and the impression was mild degenerative disk spondylosis at L2-L3 and also with mild neural foraminal narrowing.

Since the most recent VA examination assessing the severity of the Veteran's lumbar strain was in June 2007, almost nine years ago, the Board finds this examination is too old for an adequate evaluation of the current condition and that a remand is required to afford the Veteran a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Additionally, the examiner who conducted the June 2007 examination did not discuss the July 2003 private treatment record and did not comment upon the apparent improvement of the Veteran's condition.  The new examination should comment upon the apparent improvement of the Veteran's symptomatology.  

The February 2016 supplemental statement of the case that effectuated the December 2015 Board decision did not discuss the July 2003 private treatment record.  As such, it is unclear whether the supplemental statement of the case considered all the evidence of record.  Upon remand, if the claim remains denied, the agency must issue a thorough supplemental statement of the case readjudicating the claim and considering all evidence of record.  See 38 C.F.R. § 19.31 (2015).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

Regardless of the Veteran's response, the RO must attempt to obtain all pertinent VA treatment records, to include any records from March 1972 to March 2001 and March 2013 onward.  All attempts to obtain these records must be documented in the claims file.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.

2.  Upon receipt of all additional records, the Veteran must be afforded a VA examination to determine the severity of the Veteran's service-connected lumbar spine disability.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  All necessary testing must be performed.  

All pertinent symptomatology must be reported in detail.  The examiner must conduct full range of motion studies on the service-connected lumbar spine.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected lumbar spine.  

The examiner must state whether any neurologic symptoms found are caused by the Veteran's service connected lumbar spine, or are due to other causes.  The examiner must state whether there are any objective neurologic abnormalities such as radiculopathy, sensory impairment, bowel impairment, or bladder impairment.  The examiner must address the frequency and duration of any intervertebral disc syndrome found and/or incapacitating episodes in the past 12 months due to intervertebral disc syndrome, as established by prescriptions for bed rest for treatment of intervertebral disc syndrome.  The examiner must also address all symptoms shown upon examination that are related to his service-connected bilateral lower extremity neuropathy, to include whether there is complete or incomplete paralysis of the effected nerve.  If there is incomplete paralysis, the examiner must state whether such paralysis is mild, moderate, moderately severe, or severe with marked muscular atrophy. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's VA file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO must review the electronic claims file and ensure that the requested development has been completed.  If there has not been substantial compliance with the above directives, the RO must implement corrective procedures.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

